DETAILED ACTION


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5-6 and 15; The claims provide the limitation “suppressing optical signals outside a predetermined set of wavelengths using a coating layer configured to suppress the optical signals outside a predetermined set of incident angles” is not clear and indefinite because in the specification does not show clearly the structures or elements for these "optical signals outside a predetermined set of wavelengths” to perform the claimed inventions. While the paragraph [0037] of the specification discloses “Reflective layer 235 may be used to receive the optical sensing signal (e.g., sensing light beam 212) emitted by optical source 206 and reflect the optical sensing signal (e.g., returning sensing light beam 213). If the optical sensing signal is outside a predetermined set of wavelengths, it may not be reflected by reflective layer 235”, while the paragraph [0040] of the specification discloses “the incident angle can be varied from 0 degree to 20 degrees. In some embodiments, if sensing light beam 212 is outside the predetermined set of incident angles, sensing light beam 212 may not be reflected by reflective layer 235 thus sensing light beam 213 may not be detected”, the specification fails to discloses structure that corresponds to these types of the “outside a predetermined set of wavelengths” and “outside a predetermined set of incident angles” in claims. Therefore, there is no way to determine the metes and bounds of these limitations, since there are no limits imposed by structure, materials or acts, and can be performed by any means capable of performing the function, both known and unknown. Therefore, the claim is rejected under 112 second paragraph because the claim scope is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding claims 5-6 and 15; the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness. This rejection is made because an indefinite, unbounded limitation would cover all structure that performs the claimed function. Because applicant has not clearly set forth the corresponding structure or elements that would allow one having ordinary skill in the art to make the apparatus with the corresponding functionality, this indicates that applicant has not provide provided sufficient disclosure to show possession of the invention. 
Claims, which are dependent from rejected claims inherit the problems of these claims, and are therefore also rejected under 35 U.S.C. 112, first paragraph.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dussan (US 2016/0047903).
Regarding claims 1 and 12; Dussan discloses an optical sensing system and method for a MEMS mirror, comprising: 
an optical source (600 @ figure 6A) configured to emit an optical signal (604 @ figure 6A) to a backside (606 @ figure 6A) of the MEMS mirror (502 @ figure 6A); 
an optical detector (602 @ figure 6A) configured to receive a returning optical signal (paragraph [0083]: e.g., the reflected laser beam 604 is received by the detector 602) reflected by the backside (606 @ figure 6A) of the MEMS mirror (502 @ figure 6A); and
at least one controller (506 @ figure 5) configured to determine a scanning angle (figures 3 and 6A-6B and paragraph [0010] and [0074]: e.g., The beam scanner controller 308 can provide one or more voltage waveforms 314 to the beam scanner 304 that will drive the mirrors of the beam scanner to a desired scan position (e.g., scan angle). Given the high oscillation rates of the movable mirrors within the beam scanner 304, a fine degree of control over the beam scanner's scan positions is desirable) of the MEMS mirror (502 @ figure 5 and 6A) based on a position on the optical detector (602 @ figure 6A) where the returning optical signal (reflected light beam 604 from the back side of MEMS mirror 502 in figure 6A) is received. See figures 1-12

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5-6, 8-11, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dussan (2016/00047903) in view of Steinberg et al (US 2019/0318177).
Regarding claims 2 and 13; Dussan discloses all of feature of claimed invention except for the optical source and the optical detector are placed in a compact package with the MEMS mirror. However, Steinberg et al teaches that it is known in the art to provide the optical source (paragraph [0377]: e.g., LIDAR system 100 may include a dedicated light source for illuminating the back side of the MEMS mirror. The dedicated light source (e.g., LED) may be located behind the mirror) and the optical detector (paragraphs [0378]: e.g., Optionally, the MEMS mirror may include a patterned back side, having a reflectivity pattern on at least a part of the back surface of the mirror configured to cast a patterned reflection of the back side illumination (e.g., from the aforementioned back side dedicated light source) onto the back side sensors implemented on the base wafer) are placed in a compact package (7004 @ figures 26A-26B) with the MEMS mirror (7002 @ figures 26A-26B). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Steinberg et al for the purpose of improving LIDAR technology to detect and classify objects in the surrounding environment.
Regarding claims 5-6 and 15; Dussan discloses all of feature of claimed invention except for the backside of MEMS mirror is coated with coating layer for suppressing optical signals outside a predetermined set of wavelengths, wherein the coating layer configured to suppress the optical signals outside a predetermined set of incident angles. However, Steinberg et al teaches that it is known in the art to provide the backside of MEMS mirror (7002 @ figure 26A-26B and paragraph [0377]) is coated with coating layer (paragraph [0123]: e.g., a transparent material (e.g., glass) coated with a reflective material to form deflector 114B) for suppressing optical signals outside a predetermined set of wavelengths (204 @ figure 2B), wherein the coating layer (paragraph [0123]: e.g., a transparent material (e.g., glass) coated with a reflective material to form deflector 114B) configured to suppress the optical signals outside a predetermined set of incident angles (figure 2B and paragraph [0146]: e.g., Shifting the location of the focal points (e.g., toward the center of detection array 400) allows correcting for the incidence angles. Specifically, shifting the location of the focal points (e.g., toward the center of detection array 400) allows correcting for the incidence angles while using substantially identical lenses 422 for all detection elements, which are positioned at the same angle with respect to a surface of the detector). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Steinberg et al for the purpose of improving LIDAR technology to detect and classify objects in the surrounding environment.
Regarding claim 8; Dussan discloses all of feature of claimed invention except for the optical source is a pulsed laser diode (PLD) or a vertical-cavity surface-emitting laser (VCSEL). However, Steinberg et al teaches that it is known in the art to provide the optical source (112 @ figure 1A) is a pulsed laser diode (PLD) or a vertical-cavity surface-emitting laser VCSEL (paragraph [0083]: e.g., light source 112 as illustrated throughout the figures, may emit light in differing formats, such as light pulses, continuous wave (CW), quasi-CW, and so on. For example, one type of light source that may be used is a vertical-cavity surface-emitting laser (VCSEL)). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Steinberg et al for the purpose of improving LIDAR technology to detect and classify objects in the surrounding environment. It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Steinberg et al for the purpose of improving LIDAR technology to detect and classify objects in the surrounding environment.
It is noted that the term “or” is alternative. For the examination of purposes, this limitation is considered to be “a vertical-cavity surface-emitting laser VCSEL”
Regarding claim 9; Dussan discloses all of feature of claimed invention except for the optical detector is a detector array comprising a plurality of photodetectors or a position sensitive device (PSD).  However, Steinberg et al teaches that it is known in the art to provide the optical detector (400 @ figure 4A-4C) is a detector array comprising a plurality of photodetectors (404, 401 @ figure 4A and paragraph [0127]: e.g., Sensor 116 includes a plurality of detection elements 402 for detecting photons of a photonic pulse reflected back from field of view 120) or a position sensitive device (PSD).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Steinberg et al for the purpose of improving LIDAR technology to detect and classify objects in the surrounding environment.
It is noted that the term “or” is alternative. For the examination of purposes, this limitation is considered to be “a plurality of photodetectors”
Regarding claims 10 and 17; Dussan discloses all of feature of claimed invention except for the at least one controller is further configured to trigger the optical source to emit the optical signal after the MEMS mirror is actuated to a new scanning angle.  However, Steinberg et al teaches that it is known in the art to provide the at least one controller (118 @ figure 2B) is further configured to trigger the optical source (102, 112 @ figure 2B) to emit the optical signal after the MEMS mirror (114 @ figure 2B) is actuated to a new scanning angle (figure 2B and 3B-3D). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Steinberg et al for the purpose of improving LIDAR technology to detect and classify objects in the surrounding environment.
Regarding claims 11 and 18; Dussan discloses all of feature of claimed invention except for the at least one controller is further configured to control an actuator to adjust the MEMS mirror based on the determined scanning angle. However, Steinberg et al teaches that it is known in the art to provide the at least one controller (118 @ figure 2B) is further configured to control an actuator (302A-302B @ figure 3A) to adjust the MEMS mirror (300 @ figure 3A) based on the determined scanning angle (3C-3D). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Steinberg et al for the purpose of improving LIDAR technology to detect and classify objects in the surrounding environment.

	Regarding claim 19; Dussan discloses a micromirror assembly, comprising: 
a MEMS mirror (502 @ figure 6A) having a frontside of the MEMs mirror (502 @ figure 6A) for receiving a light signal (620 @ figure 6A and paragraph [0377]: e.g., Mirror 502 rotates around the axis of rotation 622 to direct an incident ladar pulse 620 in a desired manner via reflection off the frontside of the mirror 502) and a backside (606 @ figure 6A); 
an optical source (600 @ figure 6A) configured to emit an optical signal (604 @ figure 6A) to a backside (606 @ figure 6A) of the MEMS mirror (502 @ figure 6A); 
an optical detector (602 @ figure 6A) configured to receive a returning optical signal (paragraph [0083]: e.g., the reflected laser beam 604 is received by the detector 602) reflected by the backside (606 @ figure 6A) of the MEMS mirror (502 @ figure 6A). see figures 1-12
Dussan discloses all of feature of claimed invention except for the MEMS mirror, the optical source, and the optical detector are placed in a compact package. However, Steinberg et al teaches that it is known in the art to provide the MEMS mirror (7002 @ figures 26A-26B), the optical source (paragraph [0377]: e.g., LIDAR system 100 may include a dedicated light source for illuminating the back side of the MEMS mirror. The dedicated light source (e.g., LED) may be located behind the mirror) and the optical detector (paragraphs [0378]: e.g., Optionally, the MEMS mirror may include a patterned back side, having a reflectivity pattern on at least a part of the back surface of the mirror configured to cast a patterned reflection of the back side illumination (e.g., from the aforementioned back side dedicated light source) onto the back side sensors implemented on the base wafer) are placed in a compact package (7004 @ figures 26A-26B and paragraphs [0377]-[0378]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine micromirror assembly of Dussan with the MEMS mirror, the optical source, and the optical detector are placed in a compact package as taught by Steinberg et al for the purpose of improving LIDAR technology to detect and classify objects in the surrounding environment.
  	Regarding claim 20; Dussan discloses the MEMS mirror (500, 502 @ figure 6A) of a beam scanner (304 @ figure 3 and paragraph [0077]: e.g., the beam scanner 304 includes dual MEMS mirrors. A Y-axis MEMS mirror 500 is positioned to receive an incident laser pulse from the laser source 300 by way of laser optics 302. The X-axis MEMS mirror 500 will reflect this laser pulse to the Y-axis scanning MEMS mirror 502) is further coupled to at least one controller (308 @ figure 3) configured to determine a scanning angle (paragraphs [0010] and [0074]: e.g., The beam scanner controller 308 can provide one or more voltage waveforms 314 to the beam scanner 304 that will drive the mirrors of the beam scanner to a desired scan position (e.g., scan angle). Given the high oscillation rates of the movable mirrors within the beam scanner 304, a fine degree of control over the beam scanner's scan positions is desirable) of the MEMS mirror (500, 502 @ figure 6A-6B) based on a position on the optical detector (602, 612 @ figures 6A-6B) where the returning optical signal is received.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dussan (2016/00047903) in view of Kimura et al (US 2018/0172984).
Regarding claims 3 and 14; Dussan discloses all of feature of claimed invention except for an optical filter placed between the MEMS mirror and the optical source, wherein the optical filter is configured to filter the optical signal emitted by the optical source.  However, Kimura et al teaches that it is known in the art to provide an optical filter (22 @ figure 2) placed between the MEMS mirror (310 @ figure 2) and the optical source (21 @ figure 2), wherein the optical filter (22 @ figure 2) is configured to filter the optical signal emitted by the optical source (21 @ figure 2).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Kimura et al for the purpose of improvement of the accuracy of a position to which the laser light is emitted.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dussan (2016/00047903) in view of Sarkar et al (US 2019/0196179).
Regarding claim 4; Dussan discloses all of feature of claimed invention except for a substrate on the backside of the MEMS mirror is etched with a cavity to allow an optical path for the optical signal to reach the MEMS mirror.  However, Sarkar et al teaches that it is known in the art to provide a substrate (1104  @figure 11A-11B) on the backside of the MEMS mirror (1102 @ figures 11A-11B) is etched with a cavity (1106 @ figure 11A-11B and paragraph [0140]: e.g., body 1104 is a single-crystal silicon substrate and cavity 1106 is formed via a crystallographic-dependent etch, such as potassium hydroxide (KOH), ethylene diamine pyrocatechol (EDP), hydrazine, etc.; however, any suitable etch process can be used to form cavity 1106) to allow an optical path for the optical signal (110 @ figures 11A-11B) to reach the MEMS mirror (1102 @ figure 11A-11B). It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Sarkar et al for the purpose of enables object tracking system with high resolution and low cost in during a compact scanner device.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dussan (2016/00047903) in view of Hofmann et al (US 2012/0307211).
Regarding claims 7 and 16; Dussan discloses all of feature of claimed invention except for the optical signal emitted by the optical source has a wavelength different from that of a light signal received on a frontside of the MEMS mirror. However, Hofmann et al teaches that it is known in the art to provide the optical signal emitted by the optical source (19 @ figure 6 and paragraph [0063]: e.g., a fourth laser source 19 is provided which is preferably a near infrared laser source) has a wavelength different from that of a light signal of a laser source (18 @ figure 6 and paragraph [0062]: e.g., Red, green and blue laser sources 18) received on a frontside of the MEMS mirror (22 @ figure 6).  It would have been obvious to one having ordinary skill in the art before the effective filling date of claimed invention to combine the optical sensing system and method of Dussan with limitation above as taught by Hofmann et al for the purpose of improving high quality scanners with measurement large total deflection angle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Ujiie et al (US 2019/0235229) discloses a micro electro mechanical systems (MEMS) control circuit includes a memory and a processor coupled to the memory and the processor configured to obtain an amplitude mean value of a monitor signal representing an amplitude in a direction of a horizontal axis of an MEMS device every unit time.
2) Champion et al (US 2008/0001850) discloses beam scanning system such as a scanned beam display or scanned beam image capture system includes a controller having a PLL circuit that is operable to track systematic variations in fast scan frequency, such as those that are a function of slow scan angle. 
3) Orcutt et al (US 2002/0118518) discloses the drive apparatus has reduced internal wiring and uses a base printed circuit board which is mounted to a support printed circuit board by sandwiching conductive ball connections between matching traces or pads on the two printed circuit boards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 16, 2022



							/SANG H NGUYEN/                                                                                         Primary Examiner, Art Unit 2886